DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao  (CN207803161U).
Regarding claim 1, Xiao discloses a liquid dispenser (Fig. 1), comprising: a tank (26) having an upper opening (Fig. 3); a pump (b) provided in the tank (Fig. 3); a pipe (d) to transfer liquid discharged from the pump to a plate (41) provided above the tank (Fig. 1) and having a hole (42) communicating with the pipe (Fig. 1), wherein the liquid supplied through the hole flows over an upper surface of the plate (par. 0034); and a liquid guide (11) provided below the plate and having a discharge hole (13) through which liquid dropped from the plate enters the tank, wherein the liquid guide and the plate cover the upper opening of the tank (Figs. 1 and 2), and the discharge hole is provided below the upper opening of the tank (Fig. 2).
Regarding claim 21, wherein liquid supplied through the hole of the plate flows over an upper surface of the plate and falls off an edge of the plate (par. 0034), wherein the edge of the plate is curved (see annotated Fig. 2 below).

    PNG
    media_image1.png
    918
    932
    media_image1.png
    Greyscale

Regarding claim 24, Xiao discloses a liquid dispenser, including: a tank (26) having an upper opening (Fig. 3); a pump (b) provided in the tank; a plate (41) provided above the tank (Fig. 1) and having a hole (42); a pipe (d) to transfer liquid discharged .
Allowable Subject Matter
Claim 23 is allowed.
Claims 2-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 23, Xiao is the closest prior art to the claimed invention. Xiao fails to teach or suggest the wall of the tank includes an upper wall having an outer inclined surface provided under the plate and an inner tank wall that supports an outer guide wall of a liquid guide to receive liquid dropped from the plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONNELL A LONG/Primary Examiner, Art Unit 3754